          Case 1:21-mj-00309-RMM Document 6 Filed 04/15/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :         CRIMINAL NO.: 21-mj-309 (ZMF)
                                              :
                v.                            :
                                              :
JAMES LITTLE,                                 :
                                              :
                       Defendant.             :


                                 MOTION TO UNSEAL CASE
       The United States of America, by its attorney, the United States Attorney for the District

of Columbia, hereby moves the Court to unseal this case. In support of its motion, the government

states as follows:

       On March 31, 2021, the defendant had his initial appearance before this Court, and his case

was continued for a status hearing on June 2, 2021. Apparently, the docket does not reflect that the

case should be unsealed. Since this case no longer needs to remain sealed, the government requests

that the Court enter an order unsealing the case.

                                                  Respectfully submitted,

                                                  CHANNING D. PHILLIPS
                                                  ACTING UNITED STATES ATTORNEY


                                              /s/ Frederick Yette
                                              Frederick Yette, D.C. Bar 385391
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-7733
                                               Frederick.Yette@usdoj.gov
